     Case 2:20-cv-01511-JAM-DMC Document 13 Filed 08/05/21 Page 1 of 2


     GARY BRICKWOOD (SBN 94892)
 1
     BRICKWOOD LAW OFFICE
 2   1135 Pine St., Suite 210
     Redding, CA 96001
 3   Tel (530) 245-1877
     Fax (530) 245-1879
 4
     office@brickwoodlaw.com
 5
     Attorneys for Defendants RUSTY OWENS and
 6   LAKE SHASTINA COMMUNITY SERVICES DISTRICT
 7
 8
 9
                          IN THE UNITED STATES DISTRICT COURT
10                      FOR THE EASTERN DISTRICT OF CALIFORNIA
11
      KATHERINE ILA HOWELL,                         Case No. 2:20-cv-01511-JAM-CKD
12
         Plaintiff,                                 MODIFICATION OF SCHEDULING
13
                                                    ORDER
14           vs.

15    RUSTY OWENS, individually and as an
      Officer of the Lake Shastina Police
16
      Department, LAKE SHASTINA
17    COMMUNITY SERVICES DISTRICT, a
      Community Services District, and Does 1 to
18    100, inclusive,
19
        Defendants.
20    ________________________________/

21          The Court has considered the Stipulation and Joint Request to Modify the Scheduling
22   Order (Doc. 9 and Doc. 11). The request appears appropriate and the Court orders as follows:
23          The Scheduling Order as modified on May 18, 2021 (Doc. 11) is modified as follows:
24      1. Discovery cut-off is extended from August 18, 2021 to October 13, 2021.
25      2. Expert witness discovery cut-off is extended from August 18, 2021 to October 13, 2021.
26      3. The date for filing dispositive motions is extended from October 1, 2021 to December 2,
27          2021 and the date for hearing of dispositive motions extended from November 16, 2021
28          to January 25, 2022 at 1:30 p.m.


     MODIFICATION OF SCHEDULING ORDER
                                                   1
     Case 2:20-cv-01511-JAM-DMC Document 13 Filed 08/05/21 Page 2 of 2



 1      4. Joint Mid-Litigation Statement Filing deadline: Fourteen (14) days prior to the close of
 2         discovery.
 3      5. Final Pretrial Conference from January 7, 2022 to March 4, 2022 at 10:00 a.m.
 4      6. Trial from February 28, 2022 to May 2, 2022 at 9:00 a.m.
 5      7. In all other respects, the Scheduling Order shall remain in full force and effect.
 6
 7
     Dated: August 4, 2021                       /s/ John A. Mendez
 8
                                                 THE HONORABLE JOHN A. MENDEZ
 9                                               UNITED STATES DISTRICT COURT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     MODIFICATION OF SCHEDULING ORDER
                                                     2
